Mr. Justice Eldredge delivered the opinion of the court. This is an appeal from a judgment recovered by appellant against the City of Quincy in the sum of $500, in an action on the case for personal injuries, resulting from a fall on a sidewalk on October 5, 1915. The negligence charged in the declaration was that the city maintained a sidewalk constructed of stone flagging, which was so old and worn that it had become so smooth, sleek and slippery from age, wear and usage, that pedestrians could not secure a safe foothold thereon and it was dangerous to persons walking thereon, by reason whereof appellee, while in the exercise of due care, slipped and fell thereon, and was injured. The testimony of the witnesses for appellee described the stone where the accident happened in various ways, such as “smooth, sleek and slippery,” “smooth as ice,” “slick in places,” “slick as glass,” “slick and slippery,” etc. The evidence tends to show that the stone had been used for over thirty years and that similar accidents had happened at the same place. It was a question of fact whether it had remained in such condition for such length of time as to charge the city with notice. Whether a particular stone flagging sidewalk, slippery with age and usage, is a dangerous defect is a question of fact to be determined by the jury. O’Brien v. City of St. Paul, 116 Minn. 249 [2 N. C. C. A. 1]; Latell v. Cunningham, 122 Minn. 144; Lyon v. City of Logansport, 9 Ind. App. 21; Cromarty v. City of Boston, 27 Mass. 329; City of Denver v. Hickey, 9 Colo. App. 137; Smith v. City of Tacoma, 51 Wash. 101; Morton v. Smith, 48 Wis. 265. It is argued that appellee was guilty of contributory neglig'ence because she wore shoes, the heels of which were more or less worn, thus making her more liable to slip. Whether appellee was guilty of negligence in wearing shoes in the condition shown by the evidence, and whether such fact contributed to the injury, were also questions of fact for the jury. No other questions are presented for our consideration and the judgment will be affirmed. Affirmed.